Citation Nr: 1633808	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

What rating is warranted for chronic frontal sinusitis from September 21, 2011?


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In February 2014, a hearing was held before a Decision Review Officer (DRO).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since September 21, 2011, the Veteran's chronic frontal sinusitis has not been manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  


CONCLUSION OF LAW

For the period from September 21, 2011, the criteria for a compensable rating for chronic frontal sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6512 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that in May 2014, the Veteran submitted numerous authorizations for release of records from private providers.  In December 2014, the RO requested that the Veteran complete new authorizations to comply with updated privacy requirements.  The Veteran submitted another authorization but did not identify the providers.  On review, the records previously identified relate to conditions other than sinusitis and thus, additional attempts to obtain such records are not required.  

In May 2014, the Veteran also submitted an authorization to obtain records from Social Security.  The Board acknowledges that an authorization is not necessary to obtain these Federal records.  Notwithstanding, the Veteran has not indicated, and there is no reason to find, that he is in receipt of any Social Security disability benefits due to his sinusitis.  Accordingly, the Board does not find it necessary to request these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514), a noncompensable rating is assigned for sinusitis that is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Higher ratings are available for greater levels of disability.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

VA records show the Veteran was seen in the emergency room in August 2011 with complaints of chronic sinus problems for years which had been worse over the prior few months.  He reported head congestion, which was worse at night, and trouble sleeping.  When questioned why he came to the emergency room, he stated he just could not "take it any longer."  He was in no distress and physical examination of the nose was benign with no discharge.  The clinical impression was sinusitis and he was given a Z-Pak for infection, Afrin nasal spray, and Zyrtec for allergies.  

In connection with other claims, the Veteran underwent VA examinations in June 2011.  On physical examination, there was good air exchange through both nostrils.  He had clear nasal discharge and there was no nasal crusting.  There were no nasal polyps, tenderness over the sinuses, or postnasal drainage.  

The Veteran underwent a VA sinus examination in December 2011.  The examiner noted no history of non-incapacitating episodes or incapacitating episodes of sinusitis requiring prolonged antibiotic treatment in the prior 12 months.  Physical examination revealed no nasal obstructions or polyps.  There was clear nasal discharge without crusting.  There was no sinus tenderness or lymphadenopathy.  X-rays showed normal paranasal sinuses.  The examiner further stated that there was no evidence of acute or chronic sinusitis at that time, although he did have mild allergic rhinitis.  

The Veteran most recently underwent a VA sinus examination in October 2013.  At that time, he reported that he no longer has problems with sinusitis.  The appellant did note that with the change of the seasons he may occasionally have a stuffy nose, eye pressure and watery eyes that resolve with over-the-counter medications.  Reportedly, these symptoms were most pronounced in the winter.  He denied the use of any antibiotics in many years for sinusitis complaints.  The Veteran did not currently have findings, signs or symptoms attributable to chronic sinusitis.  He had not had any incapacitating or non-incapacitating episodes of sinusitis in the last year.  Sinus x-rays were normal.  

Review of VA medical records shows that unspecified sinusitis is included in the Veteran's problem list.  

At the February 2014 Decision Review Officer hearing, the Veteran testified that his breathing stops up at night.  He takes different types of over-the-counter medications.  

In an April 2014 statement that was accepted as a substantive appeal, the Veteran reported have sinus attacks three to four times a year, but he pulls through.  

The Board acknowledges the Veteran's reports of experiencing sinusitis three or four times a year and notes that he is competent to report this information.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The overall disability picture, however, does not more nearly approximate the criteria for a compensable rating.  That is, objective evidence does not show he experiences one or two incapacitating episodes of sinusitis a year requiring prolonged antibiotics.  Rather, VA records show he was prescribed a short course of antibiotics in August 2011.  To the extent he experiences non-incapacitating episodes, there is no indication of associated headaches, pain, and purulent discharge or crusting.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  The General Rating Formula for sinusitis contemplates associated symptoms and considers whether prolonged antibiotics are needed.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In February 2015, the RO denied entitlement to a total disability rating based on individual unemployability.  The Veteran did not appeal.  The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), which finds that a claim of entitlement to a total disability rating based on individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating.  In this case, however, VA examinations of record demonstrates that the Veteran's sinusitis does not impact his ability to work.  Thus, the Board declines to infer another claim for individual unemployability.  


ORDER

For the period from September 21, 2011, entitlement to a compensable rating for chronic frontal sinusitis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


